Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "one or a plurality of lymph nodes identified by manual means" in claim 11, "one or a plurality of lymph nodes identified by a visualization means" in claim 12.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Objection to Specification
The disclosure is objected to because of the following informalities: when only one figure is present the reference in the specification should be “The figure” and not figure 1. Instances of informalities are found at paragraphs 0033 and 0055, Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a method of inducing immunity to a tumor comprising steps of: a) selecting a patient suffering from a tumor; b) administering a combination of an inhibitor of NR2F6 and a cannabidiol to said patient in an amount to ameliorate the growth of or kill said tumor. Within the specifications, applicant writes that an "inhibitor of NR2F6" as a nucleic acid capable of inducing RNA interference and further reads nucleic acids capable of RNA interference such as "short hairpin RNA," a "short interfering RNA," a "miRNA", an "antisense oligonucleotide," or a "small molecule." The applicant does not define any of the terms above in their specifications. Therefore, the terms are given the broadest reasonable interpretation within the art.
Within the art, "small molecule" can be defined as "… a chemical compound that has low molecular weight (below 1000 Da) and which has been synthesized by organic chemical methods and procedures. This term is used primarily in pharmacology and drug research, as a differentiation from large molecule biologics." Biologics, or otherwise biological products, is described as "a wide range of products such as vaccines, blood and blood components, allergenics, somatic cells, gene therapy, tissues, and recombinant therapeutic proteins. Biologics can be composed of sugars, proteins, or nucleic acids, or complex combinations of these substances." From these definitions, there is a distinction between the nucleic acid based inhibitors and the small molecule based inhibitors. 
A 2015 abstract by Ichim teaches all-trans retinoic and 9-cis retinoic acids as low affinity ligands of NR2F6 at paragraph 3. (Ichim et al. [abstract] In: Proceedings of the 106th Annual Meeting of the American Association for Cancer Research; 2015. Apr 18-22) However, Smith et al. (SLAS Discovery, 2022) teaches that as of 2022 1) the endogenous ligand of NR2F6 has yet to be identified (Abstract, l. 1) and 2) that they were the first to report the identification of small molecule compounds that bind to NR2F6 (Abstract, l. 17). 
In summary, the specification teaches no species to represent the genus of small molecule inhibitors of NR2F6 that function in the claimed methods. The art provides a single inhibitor of the target, but may not show that it would function in the claimed method since it is low affinity. Thus, at most, Applicant may possess a single species to represent the genus of small molecule inhibitors of NR2F6, encompassed by the claims. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the small molecules can have any functional structure, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any functional small molecule inhibitors of NR2F6 besides those taught by Applicant or the art, which currently includes no species.  If the species of the art is functional in the claimed method, this would still only amount to possession by Applicant of one functional species.  Since only a single species is provided to represent the genus, the claims encompassing the same clearly fail the written description requirement.  
Since only a single species at most of small molecule inhibitor of NR2F6 is taught and even it is not shown to be functional in the claimed method, the instant claims above clearly fail the written description requirement.
As Claim 7 and 14 are dependent on Claim 1, they are rejected.
As Claim 8-13 are dependent on Claim 7, they are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “manual means” in claim 11 is an undefined term which renders the claim indefinite. The term “manual” or “manual means” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 11 states “wherein said area…is identified by manual means.” The broadest reasonable interpretation is taken. Via the Oxford dictionary, “manual” is defined as “operated or controlled by hand rather than by machine or using electricity, etc.” The applicant does not clearly set out how the area is identified using manual methods in that it is unclear whether this process involves directly contacting the area, whether the method includes using a surgical tool that is not a machine, or whether the process allows someone of ordinary skill in the art to ascertain specifically if the area is different from noncancerous/nontumor tissue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over published patent application, Ichim.( US 2015/0291964 A1, Published 10/2015), in view of Massi, P. et al. (British Journal of Clinical Pharmacology, 2012, 75:2, 303-312).
In regards to claim 1, Ichim teaches at p. 2, para. [0010] and throughout the reference an invention that provides means of treating cancer through inhibition of the NR2F6 gene and/or protein. Ichim also teaches at p. 6, para. [0053] that one embodiment of the disclosed invention includes applying the means above to an animal [human as stated at p. 3, para. 0028] in need thereof. Ichim at pp. 5-6, para [0051] contemplates inhibition of NR2F6 to enhance efficacy of existing anticancer approaches, or therapies, where the inhibition of NR2F is combines with various agents, including anti-cancer organic molecules.
In regards to Claim 2, Ichim teaches at p. 2, para [0010] and throughout the reference that the invention includes means capable of inducing RNA interference. 
In regards to Claim 3, Ichim teaches at p. 2, para. [0010] and throughout the refence that the invention’s means for inducing RNA interference may include shRNA. 
In regards to claim 4, Ichim teaches at p. 2, para. [0010] and throughout the refence that the invention’s means for inducing RNA interference may include siRNA. 
In regards to claim 5, Ichim teaches at p. 2, para. [0012] and throughout the reference that the invention’s means for inducing RNA interference include miRNA. 
In regards to claim 6, Ichim teaches at p. 5, para. [0051] and throughout the reference that the invention’s means for inducing RNA interference include antisense oligonucleotides. 
Ichim does not teach that the referenced method includes combining the NR2F6 inhibitor with a cannabidiol.
Massi teaches at p. 305, Section CBD and Breast Cancer where “CBD potently and selectively inhibited the growth of different breast tumour cell lines…”  establishing a reason to use cannabidiol to treat or suppress tumors or cancer. Massi also teaches throughout its reading CBD’s application to other cancers and tumor types such as glioma, leukemia/lymphoma, endocrine tumours, etc. Massi, at p. 310, suggests the combination of cannabinoid agents in cancer therapy with cancer chemotherapeutic agents for synergistic effect that might potentially allow clinical chemotherapeutic dose reduction, thereby reducing toxicity while maintaining efficacy.
It would have been prima facie obvious to one of ordinary skill in the art to have combined CBD with the compound and according to the method described in Ichim. CBD was shown reasonable potential as an anticancer agent and the invention outlined in Ichim sought to treat cancer, it would have been obvious to one of ordinary skill in the art to combine the inhibitor of NR2F6, as described by Ichim, with cannabidiol of Massi in a method of treating cancer. The idea of combining these agents flows logically from their having been individually taught in the prior art for the treatment of cancer. In re Kerkhoven, 66 F.2d 846, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Considering the teachings, one of ordinary skill in the art would have had a reasonable prediction of success to combine the two. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim in view of Massi as applied to claims 1-6 above, and further in view of Hadden (US Patent 9789172, Published 2017).
All teachings of Ichim and Massi are incorporated here. Neither Ichim or Massi disclose a method of administering an NR2F6 inhibitor and a cannabidiol via a subcutaneous injection, intralymphatically or perilymphatically, to either a single or plurality of lymph nodes.   
Hadden throughout its reference teaches a method of administering a vaccine therapy to immunosuppressed patients, of which includes patients with tumors/cancer. Hadden, specifically at c. 5, l. 22, teaches administering a therapy around lymphatics that drain into lymph nodes regional to a lesion, such as a tumor, which reads on the elements of claims 9 and 10. Hadden further summarizes that a minimum regiment includes perilymphatic treatment at c. 5, l. 51. Hadden at c. 10, l. 22 describes alternative methods of administration including subcutaneous injection, peri- or intralymphatically, which reads fully on the elements of claims 7 and 8.
It would have been prima facie obvious to one of ordinary skill in the art to have combined the NR2F6 inhibitor described in Ichim and a cannabidiol such as CBD and administer the combination via the method described in Hadden prior to the effective filing date of the instant application. Ichim and Hadden both describe methods of inducing immunity to a tumor (or cancer) so both share a common method. The inclusion of CBD is obvious as discussed above. It would have been obvious to have replaced the compounds described in Hadden with the compounds discussed in Ichim and Massi so that they may be used in the method administration described in Hadden, with a reasonable expectation of success. The idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 66 F.2d 846, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G./Examiner, Art Unit 1624

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624